Third District Court of Appeal
                                State of Florida

                             Opinion filed July 11, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-2167
                          Lower Tribunal No. 17-17359
                              ________________


                           Yuniel Mejias Gonzalez,
                                     Appellant,

                                         vs.

                             Claudia Marin Baez,
                                     Appellee.


       An Appeal from the Circuit Court for Miami-Dade County, William
Altfield, Judge.

      Yuniel Mejias Gonzalez, in proper person.

      Claudia Marin Baez, in proper person.


Before ROTHENBERG, C.J., and LOGUE and LUCK, JJ.

      LOGUE, J.

      The appellant, Yuniel Mejias Gonzalez, seeks review of the permanent

domestic violence injunction entered against him by the trial court. We affirm.
      Under Florida law, “[a] trial court is afforded broad discretion in granting,

denying, dissolving or modifying injunctions, and unless a clear abuse of

discretion is demonstrated, an appellate court must not disturb the trial court’s

decision.” Carricarte v. Carricarte, 961 So. 2d 1019, 1020 (Fla. 3d DCA 2007)

(quoting Jackson v. Echols, 937 So. 2d 1247, 1249 (Fla. 3d DCA 2006)). The

abuse of discretion standard applies to instances in which the trial court’s ruling on

a request for a permanent injunction rests upon questions of fact. Carricarte, 961

So. 2d at 1020. “This is particularly true where the order relies on live testimony

or other evidence that the trial court is singularly well-suited to evaluate.” Id.

(citation omitted).

      At the hearing in this case, the appellee testified to the incidents set forth in

her petition for injunction. The appellee’s aunt, who was present when the

incidents occurred, testified and corroborated the appellee’s testimony. The trial

court also heard testimony from the appellant. The trial court expressly found the

appellee and her aunt to be credible and found the appellant not credible. The trial

court was well-suited to evaluate the testimony and, contrary to appellant’s

argument on appeal, nothing in the record demonstrates an abuse of discretion.

      The appellant also argues that the appellee testified as to incidents that were

not listed in her petition for permanent injunction and relies upon Sanchez v.

Marin, 138 So. 3d 1165 (Fla. 3d DCA 2014) and De Leon v. Collazo, 178 So. 3d



                                          2
906 (Fla. 3d DCA 2015) as bases for reversal. However, in both Sanchez and De

Leon, the party against whom the injunction was sought objected to the testimony

relating to incidents that were not set forth in the petition. Here, appellant failed to

object to the allegedly improper testimony, and his counsel extensively cross-

examined the appellee as to her testimony. See Faddis v. Luddy, 221 So. 3d 758,

759-60 (Fla. 3d DCA 2017) (concluding that by not objecting below, the appellant

failed to preserve his argument that the trial court denied him due process by

considering testimony regarding prior incidents not alleged in the petition).

Sanchez and De Leon are therefore distinguishable and inapplicable.

      Affirmed.




                                           3